Citation Nr: 1622084	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, intermittent explosive behavior, and major depressive disorder.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability, including a scar of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for tinnitus has been raised by the record.  Specifically, the Board notes that during the December 2011 hearing, the Veteran testified that he had experienced ringing in his ears since separation from military service.  The Veteran has also raised the issue of entitlement to a total disability rating based on individual unemployability.  These issues have not been adjudicated by the RO and therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), intermittent explosive behavior, and major depressive disorder; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for a back disability, are addressed in the Remand portion of the decision below and are remanded to the RO for additional development.
FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability related to his military service.

2.  The Veteran's preexisting scar of the left knee was not aggravated by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1111, 1153, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a scar of the left knee have not been met.  38 U.S.C.A. §§ 1111, 1153, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's June 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to service connection for a left knee disability, including a scar of the left knee. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, his identified post-service treatment records, and his Social Security Administration disability medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In September 2009, the Veteran was provided with a VA examination of his knees to assess the nature of his claimed left knee disability.  The VA examiner reviewed the claims file and performed a comprehensive diagnostic evaluation of the Veteran's claimed left knee disability.  Thereafter, the VA examiner reported his findings and provided a medical opinion with supporting rationale for the conclusions reached.  The Veteran has not claimed that this examination was inadequate.  Accordingly, the Board finds that the September 2009 VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his left knee scar during the appeal period.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.   

In this case, there is no medically competent evidence that the Veteran's left knee scar, which preexisted his military service, was permanently worsened beyond its normal progression as a result of that service.  Likewise, the Veteran has not stated that he believes that his left knee scar, which was noted when the Veteran entered military service, was aggravated by that service.  Since the evidence of record does not show that the Veteran has a current left knee disability, and because the Veteran has never asserted that his left knee scar was aggravated by his military service, remand for a VA medical examination and nexus opinion is not warranted.  See McLendon, 20 Vet. App. at 83.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Finally, there is no indication in the record that additional evidence relevant to the issue being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for a left knee disability, including a scar of the left knee.

Historically, the Veteran served in the Army from July 1977 to July 1981.  His service treatment records are silent for any complaints, treatment, or diagnosis regarding a left knee disability during service.  His December 1976 enlistment examination reflects that he had a five inch scar on his left knee cap when he entered military service.  Service records from March 1980 show that the Veteran was treated for a right knee tibia fracture and right knee pain resulting from a fall that the Veteran sustained while on active duty.  These records do not show that he injured his left knee during service.  The Veteran's July 1981 separation examination shows that he had an old one inch scar on his left knee which was noted to be from an abrasion.  On the corresponding report of medical history, the Veteran indicated that he had a broken knee one year ago and that he continued to experience occasional right knee pain.  Neither the Veteran's separation examination nor the accompanying report of medical history suggests that the Veteran injured his left knee during service.

The Veteran's post-service medical records reflect that he has received ongoing treatment for complaints of right knee pain.  These records are silent for any complaints, treatment, or diagnosis regarding a left knee disability since the Veteran separated from military service.  

The Veteran underwent a VA examination in September 2009.  The VA examiner noted that the Veteran actually denied having any left knee problems.  Physical examination revealed range of motion to include flexion limited to 140 degrees and extension limited to zero degrees without pain.  The final impression provided by the examiner was that there was no clinical problem identified with the Veteran's left knee.  The examiner concluded that the Veteran's claimed left knee disability was not related to his military service.

Based on the evidence of record, the Board finds no indication in the record that the Veteran has a current left knee disability related to his military service.  The Veteran's service treatment records show treatment for a right knee injury that occurred during service.  His post-service medical records show treatment for chronic right knee pain.  However, the evidence of record does not establish that the Veteran ever injured his left knee during service or that he has a current left knee disability related to his military service.  As there is no competent evidence of record that the Veteran had the claimed left knee disability at any time during the pendency of the claim, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  In the absence of competent medical evidence of a current left knee disability, the criteria for establishing service connection for a left knee disability have not been established.  Id.  

Additionally, to the extent that the Veteran entered military service with a preexisting left knee scar, there is no evidence of a permanent worsening of that scar during service and the Veteran has not claimed that such aggravation occurred while in service.  Since there is insufficient evidence that the Veteran's left knee scar underwent a permanent worsening beyond normal progression in service, the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153 (West 2014); § 3.306(a) (2015).

As the preponderance of evidence is against the Veteran's claim, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for the Veteran's left knee is not warranted.  38 C.F.R. §§ 3.303; 3.306. 


ORDER

Service connection for a left knee disability, including a scar of the left knee, is denied.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims herein.  38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.159.

In February 2012, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, intermittent explosive behavior, and major depressive disorder; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for a back disability.  

Pursuant to the Board's February 2012 remand directives, the Veteran was scheduled for VA examinations of his claimed disabilities in May 2013.  However, the Veteran ultimately did not report for these examinations.  He later indicated that he did not receive notice of these examinations.

After reviewing the evidence of record, the Board finds that good cause has been shown for the Veteran's failure to appear for the scheduled May 2013 VA examinations.  Specifically, it appears that the RO sent the Veteran a notice letter about his scheduled examinations on May 2, 2013.  Moreover, it appears that the examination dates listed in the notice letter were also dated May 2, 2013.  The Board observes that the May 2, 2013 letter is the only notice letter of record regarding the Veteran's examination appointments.  Under these circumstances, the Board finds that it would have been nearly impossible for the Veteran to receive the May 2, 2013 notice and to appear for these three scheduled examinations on the same day.  Accordingly, another attempt should be made to provide the Veteran with the examinations of his claimed psychiatric disorder, bilateral hearing loss, and back disability.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate examination to ascertain the nature, severity, and etiology of all psychiatric disorders found, including the previously diagnosed PTSD, intermittent explosive behavior, and major depressive disorder.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The RO must also provide the examiner with a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  This stressor summary must include the Veteran's statements regarding his inservice stressor events. 

All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

The examiner must consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's current psychiatric disorders in accordance with the Fifth Edition of Diagnostic and Statistical Manual for Mental Disorders DSM-5.  If the examiner determines that the Veteran does not meet the DSM-5 criteria for a diagnosis of any acquired psychiatric disorder, he or she must reconcile such findings with the October 2014 PTSD and major depressive disorder diagnoses from S. G., Ph.D., as well as the various PTSD, intermittent explosive behavior, and major depressive disorder assessments found in the Veteran's VA treatment records during the appeal period. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

If a psychiatric disorder other than PTSD is diagnosed, the examiner must state whether that psychiatric disorder is at least as likely as not (a 50% or higher degree of probability) causally or etiologically related to the Veteran's military service. 

Lastly, the examiner must state whether any of the Veteran's previously diagnosed psychiatric disorders, including intermittent explosive behavior, and major depressive disorder, is at least as likely as not (a 50% or higher degree of probability) causally or etiologically related to the Veteran's military service. 

The report of examination must include a complete rationale for all opinions expressed.

2.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of any current hearing loss disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner must clearly note any current disability and respond to the following:  

For any current hearing loss found, the examiner must offer an opinion as to whether that hearing loss is at least as likely as not (a 50% or higher degree of probability) causally or etiologically related to the Veteran's military service, including to his complaints of noise exposure during service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

The report of examination must include a complete rationale for all opinions expressed.  If the examiner notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.  

3.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of any current back disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  

The examiner must clearly note any current disability and, if a back disability is diagnosed, the examiner must offer an opinion as to whether that back disability is at least as likely as not (a 50% or higher degree of probability) causally or etiologically related to service.

The report of examination must include a complete rationale for all opinions expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


